DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, 10, 15, 16, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 6 and 15 each recite:
“wherein electrically assisting attachment of at least a portion of the thrombus comprises binding, through electrical attraction, blood constituents to a positively charged region of the mesh”.
However, the specification discloses the following related passages:
[0038]: The method of Clause 20, wherein galvanically assisting attachment of at least a portion of the thrombus comprises binding, through a galvanic reaction, blood constituents to an anode of the galvanic cell.
[0108]: The generated charge or charged regions on the expandable member 102 can have a charge opposite that of constituents of the thrombus. The generated charge or charged regions can include both regions of negative charge and regions of positive charge, each of which can attract, adhere, and/or attach to blood constituents or thrombus constituents of the opposite charge. The attraction, adhesion, and/or attachment of blood constituents to thrombus constituents may be electrostatic.
[0131]: In some embodiments, at least a portion of the thrombus 162 is attracted, adhered, and/or attached to an inwardly facing surface of the expandable member 102. Blood constituents can be bound primarily or substantially only to an inwardly facing surface of the mesh in some embodiments.
At no point in the disclosure does applicant disclose the electrical attachment of the thrombus comprise a step of binding blood constituents to a positively charged region of the mesh through electrical attraction.  The assisting attachment of the thrombus may comprise binding the blood constituents to an anode of the galvanic cell through galvanic reaction, but this is different from claim 6.  The expandable member may include both positive and negative charged regions, thus attracting both blood and thrombus constituents of opposing , but the attraction of the blood constituents is not a step in attachment of the thrombus as required in claim 6, rather an entirely separate step that does not directly affect the attachment of the thrombus.  Therefore, claim 6 is considered to be new matter.
Claims 7 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as depending from claims 6 and 15 respectively.
Claims 10 and 19 each recite:
“wherein generating electrical charge occurs for between 5-25 minutes.”


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 19 each recite:
“wherein generating electrical charge occurs for between 5-25 minutes.”
It is unclear whether applicant intended to claim “between 5 and 25 minutes” which excludes 5 minutes and 25 minutes, but includes all times therebetween, or if applicant intended to claim “5-25 minutes” which would include the times of 5 minutes and 25 minutes.  For examination purposes, examiner interprets the claims as reading “5-25 minutes”.
Note that claims 10 and 19 are also subjected to a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph, above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrera et al. (“Ferrera” US 20120065660) in view of Schneider et al. (“Schneider” US 20090248060).
	Regarding claims 1-5 and 8-10, Ferrera discloses a method for performing an endovascular therapy, comprising:
	(claim 1) identifying a blood vessel in which blood flow is impeded by thrombus ([0016]);
	inserting a medical device into the blood vessel ([0016]), the medical device comprising:
		an elongate manipulation member comprising a distal end portion (605); and

	expanding the mesh into at least a portion of the thrombus (see Figs. 33D-E; [0305]);
	removing the medical device from the blood vessel with at least the attached portion of the thrombus (Fig. 33F; [0307]);
	(claim 5) further comprising aspirating the blood vessel at the endovascular treatment site ([0167, 0315]);
	(claim 8) wherein the blood vessel comprises an intracranial blood vessel ([0134]); and
	(claim 9) wherein inserting the medical device comprises inserting it to a location laterally adjacent to at least a portion of the thrombus (see Figs. 33A-F);
	but Ferrera fails to disclose (claim 1) generating an electrical charge on at least a portion of the mesh, thereby electrically assisting attachment of at least a portion of the thrombus to the mesh; (claim 2) wherein generating the electrical charge occurs while the intervention member is within the blood vessel; (claim 3) wherein generating the electrical charge occurs while the mesh is engaged with the thrombus; (claim 5) aspirating the blood vessel at the treatment site while generating the electrical charge to facilitate removal of the thrombus; or (claim 10) wherein generating the electrical charge occurs for 5-25 minutes.
	However, Schneider discloses a similar thrombus capturing device and method, including (claim 1) generating an electrical charge on at least a portion of a mesh (207), thereby electrically assisting attachment of at least a portion of a thrombus to the mesh ([0049]); and (claim 2) wherein generating the 
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the application of an electrical charge to the mesh as taught by Schneider with the method and device of Ferrera because the positive charge attracts negatively-charge particles (Schneider, [0049]).  The motivation for the modification would have been to capture fat particles and methacrylate emboli small enough to otherwise slip through the mesh (Schneider, abstract).
	Regarding claims 3 and 5, one having ordinary skill in the art at the time of applicant’s effective filing date would recognize that the combination would lead one to (claim 3) generate the electrical charge when in contact with the thrombus in order to ensure all the material is captured, as desired by both Ferrera and Schneider, and one would likewise recognize that the combination would lead one to (claim 5) aspirate the treatment site while generating the electrical signal because the aspiration of Ferrara ([0167, 0315]) occurs during the thrombus capturing process.
Regarding claim 10, Schneider fails to disclose a length of time for generating the electrical charge.  However, the time with one generates the electrical charge would be dependent on the material being captured.  One having ordinary skill in the art would understand the electrical charge needs to be generated for as long as is necessary to secure the thrombosis material to the mesh for removal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to generate the electrical signal, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Determining the amount of time needed to administer the electrical charge in order to achieve the desired result is within the skill of one having routine skill in the art.
Regarding claims 11-14 and 17-21, Ferrera discloses a method for performing an endovascular therapy, comprising:
(claim 11) inserting a medical device into a blood vessel having a thrombus therein ([0016]), the medical device comprising:

	an intervention member (the device distal of joint 618; joint 618 described in [0206]) comprising a proximal end portion coupled with the distal end portion of the elongate manipulation member (at joint 618; see Fig. 6A), the intervention member being compressible to a collapsed configuration for delivery to an endovascular treatment site through a catheter and being self-expandable from the collapsed configuration to an expanded configuration ([0129]; see Figs. 33C-D);
expanding the intervention member into at least a portion of the thrombus ([0305]; see Figs. 33D-E);
removing the medical device from the blood vessel with at least the attached portion of the thrombus ([0307]; see Fig. 33F);
(claim 14) further comprising aspirating the blood vessel at the endovascular treatment site ([0167, 0315]);
(claim 17) wherein the blood vessel comprises an intracranial blood vessel ([0134]);
(claim 18) wherein inserting the medical device comprises inserting it to a location laterally adjacent to at least a portion of the thrombus (see Figs. 33A-F);
(claim 20) wherein the intervention member is tubular (see Fig. 6A); and
(claim 21) wherein the intervention member comprises a mesh having a plurality of cells (see Fig. 6A);
but Ferrera fails to disclose (claim 11) generating a positively electrically charged region of the intervention member, thereby electrically assisting attachment of at least a portion of the thrombus to the intervention member; (claim 12) wherein generating the electrical charge occurs while the intervention member is within the blood vessel; (claim 13) wherein generating the electrical charge occurs while the intervention member is engaged with the thrombus; (claim 14) aspirating the blood vessel at the endovascular treatment site while generating the electrical charge to facilitate removal of the thrombus; or (claim 19) wherein generating the electrical charge occurs for 5-25 minutes.
claim 11) generating an electrical charge on at least a portion of an interventional member (206 + 207), thereby electrically assisting attachment of at least a portion of a thrombus to the intervention member ([0049]); and (claim 12) wherein generating the electrical charge occurs while the intervention member is within the blood vessel ([0049]; see Figs. 2A-C).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the application of an electrical charge to the mesh as taught by Schneider with the method and device of Ferrera because the positive charge attracts negatively-charge particles (Schneider, [0049]).  The motivation for the modification would have been to capture fat particles and methacrylate emboli small enough to otherwise slip through the mesh (Schneider, abstract).
	Regarding claims 13 and 14, one having ordinary skill in the art at the time of applicant’s effective filing date would recognize that the combination would lead one to (claim 13) generate the electrical charge when in contact with the thrombus in order to ensure all the material is captured, as desired by both Ferrera and Schneider, and one would likewise recognize that the combination would lead one to (claim 14) aspirate the treatment site while generating the electrical signal because the aspiration of Ferrara ([0167, 0315]) occurs during the thrombus capturing process.
Regarding claim 19, Schneider fails to disclose a length of time for generating the electrical charge.  However, the time with one generates the electrical charge would be dependent on the material being captured.  One having ordinary skill in the art would understand the electrical charge needs to be generated for as long as is necessary to secure the thrombosis material to the mesh for removal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to generate the electrical signal, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Determining the amount of time needed to administer the electrical charge in order to achieve the desired result is within the skill of one having routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771